OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                             FILE COPY
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




1/22/2015                                              COA Case No. 12-13-00033-CR
SMITH, LARRY JOE             Tr. Ct. No. 114-0770-12                           PD-0074-15
On this day, this Court has granted the Appellant's Pro Se motion for an extension
of time in which to file the Petition for Discretionary Review. The time to file the
petition has been extended to Tuesday, March 17, 2015.               NO FURTHER
EXTENSIONS WILL BE ENTERTAINED.                  NOTE:    Petition For Discretionary
Review must be filed with The Court of Criminal Appeals.
                                                                          Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK                                                              -n

                             CATHY LUSK                                                   O r
                             1517 W. FRONT, ROOM 354                                      5t
                                                                                           r\                     O   r;
                             TYLER, TX 75701                                                                      O   <2T-

                             * DELIVERED VIA E-MAIL *

                                                                                                                  >   33
                                                                                               ,*-
                                                                                                     i     ro
                                                                                                            to    % o
                                                                                                     ^__
                                                                                               Q                  M   T!
                                                                                          ^v               .J^-   M >
                                                                                                                  a   -o
                                                                                                                  W -J
                                                                                          ^T         L            % m
                                                                                                                  a   >
                                                                                               J